Citation Nr: 1453550	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-23 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for residuals of pneumonia.  

3.  Entitlement to service connection for a deviated nasal septum.  

4.  Entitlement to an initial disability rating in excess of 20 percent for left eye cataract.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is currently with the RO in Cheyenne, Wyoming.  

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to schedule the Veteran for a hearing before a member of the Board.  The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in November 2013.  A transcript of that hearing has been associated with the claims file.  The Board again remanded the claims on appeal for additional development in May 2014.  

In a September 2014 rating decision, the RO awarded an initial 20 percent disability rating for the Veteran's left eye cataract, effective August 22, 2011.  

This appeal has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and residuals of pneumonia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran's currently diagnosed deviated nasal septum did not originate in service or for many years thereafter and is not related to any incident during active service.  

2.  Throughout the duration of the appeal, the Veteran's left eye cataract has been productive of corrected visual acuity of 20/200 in the left eye, at worst, including both preoperative and post operative left eye cataract with replacement lens, and no probative evidence of visual field loss or impaired muscle function.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a deviated nasal septum are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial rating in excess of 20 percent for left eye cataract have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes (DCs) 6027, 6066 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2011 that informed him of the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  This notice also informed the Veteran of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), service personnel records, VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The transcript of the November 2014 video conference hearing reflects that the undersigned Veterans Law Judge identified the issues on appeal and elicited testimony from the Veteran regarding the relevant elements of his claims, including his service, any in service treatment or noise exposure as well as treatment since his active service.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Veteran was not prejudiced by the hearing that was provided.  

The October 2011 and June 2014 VA eye examinations, and October 2011 and July 2014 VA examinations of the deviated nasal septum are adequate for adjudication purposes, as the VA examiners reviewed the Veteran's medical history, documented his current medical conditions, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis 

1.  Service Connection

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a deviated nasal septum.  While there is a current diagnosis of a deviated nasal septum, the probative evidence of record does not demonstrate that this disability originated in service or for many years thereafter, or that this disability was related to any incident of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

The medical evidence of record, including VA medical records and the October 2011 and July 2014 VA examinations of the deviated nasal septum, reflects the Veteran has been diagnosed with a deviated nasal septum.  

The service personnel records are absent of any evidence indicating a physical altercation between the Veteran and military police, although such records do demonstrate the Veteran was disciplined on several occasions for violations including absence without leave (AWOL) and theft.  

STRs are absent of any findings related to a deviated nasal septum or treatment for problems with the nose at any time.  The February 1960 pre-induction examination, October 1960 service entrance examination, November 1961 Report of Medical Examination and April 1962 separation examination were absent of any findings related to abnormalities of the nose upon clinical evaluation.  The Veteran did not report any nose problems, a history of nasal problems or a history of a physical altercation in the April 1962 Report of Medical History.  

The Board finds there is no nexus between the currently diagnosed deviated nasal septum and the Veteran's active service.  The October 2011 VA examination reflects that the examiner noted "yes" in answering the Veteran had a deviated nasal septum due to trauma, however, no further explanation was provided as to what type of trauma was involved.  No opinion or rationale was provided in this examination.  In the July 2014 VA examination, the Veteran reported that, while in the military, he was involved in a physical altercation in which he was kicked in the chest and hit in the head and face, although he reported he was unsure if his nose was ever fractured as he was hospitalized for pneumonia afterwards and reported that he did not recall a lot of events.  The examiner concluded that, while the Veteran had a mild deviated septum, he reported uncertainty as to the fracture while in the military.  

The Board acknowledges the Veteran's contentions that he was involved in a physical altercation during his active service, which he is competent to report.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His reports of having a deviated septum due to his physical altercation in service are not credible, however, as these statements are inconsistent with the medical evidence of record and internally inconsistent.  STRs reveal no findings related to a nasal fracture, deviated septum, other nasal problems or residuals any physical altercation in service.  In addition, the Veteran himself most recently reported in the July 2014 VA examination that he was unsure if his nose was ever fractured due to the reported physical altercation in service.  Therefore, as the Veteran's statements are internally inconsistent and inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case a deviated nasal septum is not a chronic disease or condition recognized under 38 C.F.R. § 3.309(a).  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a deviated nasal septum, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a deviated nasal septum is denied.

2.  Increased Initial Rating

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that that the Veteran's left eye cataract does not warrant an initial disability rating in excess of 20 percent under DC 6027-6066.  38 C.F.R. § 4.79 (2014). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability. Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  Id. at 126.

The Veteran's left eye cataract has been rated under DC 6027-6066. 38 C.F.R. § 4.79.  Under DC 6027, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79.  In this case, the Veteran's left eye cataract is post operative and his disability will be evaluated based on visual impairment.  

Under DC 6066, a 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DC 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  Id.

When only one eye is service-connected, subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).  

Ratings may also be assigned based on impairment of visual fields.  See 38 C.F.R. § 4.79, DCs 6080, 6081.


Throughout the duration of the appeal, the medical evidence of record, including VA medical records with optometry evaluations in January 2013 and May 2013 and the October 2011 and June 2014 VA examinations, reflect that the Veteran's corrected visual acuity has been 20/200, at worst, in the service-connected left eye.  Although the Veteran has reported having problems with his postoperative left eye cataract, including double and triple vision, the June 2014 VA examiner found that what the Veteran described sounded like multiple reflections of the intraocular lens inside the eye and noted that there was no way to measure the multiple images.  

The Board finds no basis for the assignment of a rating in excess of 20 percent for the Veteran's service-connected left eye disability based on his visual impairment.  Specifically, the evidence has not demonstrated corrected visual acuity of either 10/200, 5/200, or no more than light perception in one eye in his service-connected left eye so as to warrant the next highest rating of 30 percent.  See 38 C.F.R. § 4.79, DC 6066 (criteria for rating impairment of central visual acuity).  For rating purposes, the visual acuity of the Veteran's non service-connected right eye is considered to be 20/40 for the purposes of evaluating the service-connected visual impairment and the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  In this case, there is no evidence the Veteran has anatomical loss the left eye so as to warrant a disability rating greater than 30 percent.  See id.  

The Board has considered whether a higher rating may be assigned based on impairment of visual fields or muscle function, but finds that the probative evidence does not support any findings of visual field loss or impaired muscle function of the left eye.  

In making these determinations, the Board also has considered the Veteran's lay statements and testimony regarding the severity of his service-connected left eye cataract and, in large part, has relied on his reports in determining appropriate disability ratings under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.  He is competent to report on factual matters of which he has firsthand knowledge; thus, he is competent to report his current symptomatology as it pertains to his left eye cataract and these reports are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Baldwin v. West, 13 Vet. App. 1 (1999).  Accordingly, his reports have been considered in evaluating his disability ratings in this decision; however, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings provided by his treatment reports and VA examination reports addressing these findings.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for an initial disability rating in excess of 20 percent for left eye cataract at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

As described above, the manifestations of the Veteran's left eye cataract is adequately contemplated by the schedular criteria set forth in DCs 6027 and 6066.  38 C.F.R. § 4.79.  The rating criteria also provides for greater impairment of this disability as well, including: decreased visual acuity, no more than light perception in one eye, anatomical loss in one eye, visual field impairment or impaired muscle function.  Id.  Therefore the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation for these disabilities, throughout the appeal period under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition, in particular, the Veteran is only service-connected for the left eye cataract.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected disability.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for a deviated nasal septum is denied.  

An initial disability rating in excess of 20 percent for left eye cataract is denied.  


REMAND

Although the Veteran was recently provided a VA examination for his respiratory and nasal/sinus conditions in July 2014, the VA examiner failed to discuss the Veteran's STRs demonstrating treatment on two occasions for a cough and cold in October 1960 and January 1962.  Moreover, the examiner diagnosed the Veteran with several current respiratory and sinus disabilities including, emphysema, chronic obstructive pulmonary disease (COPD), chronic bronchitis, chronic sinusitis, non allergic vasomotor rhinitis, benign or malignant neoplasm of the sinus, nose, throat, larynx or pharynx and chronic post nasal drainage causing resulting choking, however, she limited her opinion regarding the etiology of his current respiratory and sinus disorders to his chronic post nasal drainage and non-allergic rhinitis.  Thus, the July 2014 VA examination opinion was not adequate and a new VA opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds the September 2014 VA medical opinion and September 2014 VA independent medical opinion regarding the Veteran's bilateral hearing loss are inadequate and a new VA opinion regarding the etiology of the Veteran's bilateral hearing loss is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, the Board points out that the Veteran's DD form 214 reflects his military occupational specialty (MOS) was listed as Heavy Weapons Infantryman, which supports his statements and testimony of exposure to excessive noise during his active service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Moreover, the September 2014 VA examiners failed to note or address the chronological order of the audiometric testing performed in service, first in November 1961, demonstrating puretone thresholds of 20 decibels at 4000 Hertz in both ears, and subsequently in April 1962 demonstrating puretone thresholds of 10,10, 10, and 10 decibels at 500, 1000, 2000 and 4000 Hertz in the right ear and puretone thresholds of 10, 10, 10 and 35 decibels at corresponding frequencies in the left ear.  Thus, demonstrating some increase in hearing impairment in the left ear at 4000 Hertz.  

Most importantly however, the audiometric testing values during the Veteran's service were not converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units as these were recorded prior to October 31, 1967.  Service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO/ANSI units.  Thus, the results of the audiometric testing at the November 1961 Report of Medical Examination, converted from ASA to ISO/ANSI units, demonstrate puretone thresholds of 25 decibels at 4000 Hertz in both ears.  Likewise, the results of the audiometric testing at the April 1962 separation examination, converted from ASA to ISO/ANSI units, demonstrates puretone thresholds of 25, 20, 20, and 15 decibels at 500, 1000, 2000 and 4000 Hertz in the right ear and puretone thresholds of 25, 20, 20 and 40 decibels at corresponding frequencies in the left ear, thereby demonstrating some evidence of hearing impairment in both ears at the Veteran's separation from service.  

As the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from September 2014, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from September 2014.  

2.  Thereafter, arrange for the claims file to be forwarded to the VA examiner who last provided the September 2014 VA independent medical opinion regarding the Veteran's bilateral hearing loss, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The addendum report is to contain a notation that the examiner reviewed the claims file to include: (1) service treatment records, including the November 1961 and April 1962 audiometric test findings with the conversion of the audiometric testing to ISO/ANSI units; (2) the fact that the Veteran's report of noise exposure in service is supported by his service information; (3) the Veteran's lay statements of a continuity of hearing loss since separation from active service; and (4) any additional information from obtained private and VA medical records.   

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following, as posed:  

(a).  Whether the November 1961 and April 1962 audiometric test findings with the conversion of the audiometric testing to ISO/ANSI units demonstrate a worsening of the Veteran's hearing during his active service.

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss:  (i) had its onset during his period of active duty from October 1960 to April 1962; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the conceded noise exposure in-service).

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

3.  Thereafter, arrange for the claims file to be forwarded to the VA examiner who last provided the July 2014 VA examination regarding the Veteran's respiratory and nasal/sinus disorders, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) service treatment records, demonstrating treatment cough and cold in October 1960 and January 1962; (2) the post-service medical records, demonstrating current diagnoses of emphysema, COPD, chronic bronchitis, chronic sinusitis, non allergic vasomotor rhinitis, benign or malignant neoplasm of the sinus, nose, throat, larynx or pharynx an chronic post nasal drainage causing resulting choking; (3) the Veteran's testimony regarding the continuity of residuals of pneumonia following his active service; and (4) any additional information from obtained private and VA medical records.  

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following as it pertains to EACH DIAGNOSED RESPIRATORY/SINUS DISABILITY IDENTIFIED ABOVE:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed emphysema, COPD, chronic bronchitis, chronic sinusitis, non allergic vasomotor rhinitis, benign or malignant neoplasm of the sinus, nose, throat, larynx or pharynx an chronic post nasal drainage causing resulting choking:  (i) had its onset during his period of active duty from October 1960 to April 1962; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the treatment for cough and cold during active service).

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

4.  Ensure the examiners' opinions are responsive to these determinative issues of the etiology of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


